Appellant, Walter Henderson, was convicted on a charge that in Kay county, July 15, 1925, he did unlawfully have in his possession one whisky still, capable of being used to manufacture intoxicating liquor, and in accordance with the verdict of the jury he was sentenced to pay a fine of $100 and to be confined in jail for 90 days. The judgment was rendered September 18, 1925. An appeal by case-made was filed in this court December 2, 1925.
No brief has been filed, and no appearance made in behalf of appellant, when the case was called for final submission. It was thereupon submitted on the motion of the Attorney General that the same be affirmed *Page 45 
for want of prosecution. The proof on the part of the state, which was undisputed, tended to show that the sheriff and several deputies of Kay county found a still a half mile east of Hardy, and appellant was there at the time.
An examination of the record shows there are no errors which would authorize a reversal of the judgment, the motion of the Attorney General to affirm is sustained, and the judgment appealed from is affirmed.
EDWARDS and DAVENPORT, JJ., concur.